Exhibit 99.2 CSX Reports Strong Third Quarter Earnings Surface Transportation Highlights: · Double-digit gains in operating income · Operating ratio improves on higher productivity and efficiency · Strong safety and customer service performance Jacksonville, Florida (Oct. 16, 2007) – CSX Corporation [NYSE: CSX] today reported third quarter 2007 net earnings of $407 million, or 91 cents per share, including 24 cents per share from discontinued operations. In the same quarter last year, the company reported earnings of $328 million, or 71 cents per share, including 17 cents per share from insurance gains and the resolution of certain tax matters. On a comparable basis, excluding these items, earnings per share from continuing operations increased 24 percent on a year-over-year basis. (See table below for reconciliation of quarter items to reported numbers.) “Our core earning power continues to improve in a more challenging transportation environment,” said Michael Ward, chairman, president and CEO. “The CSX team delivered exceptional levels of safety and service for our customers and excellent third quarter results that build on the superior value we have delivered for our shareholders over the last three years.” Third quarter revenues were $2.5 billion, a 3 percent increase over the third quarter of 2006. This increase was driven by an 8 percent improvement in revenue per unit, more than offsetting the 4 percent decline in volume. The company’s Surface Transportation businesses recorded third quarter operating income of $552 million versus $489 million in the same quarter last year.
